MARSHALL, CJ.
1. Interest of a judge in the decision of a cause pending before him disqualifies him from hearing and determining the cause.
2. Such disqualification is waived unless objection be made thereto at the earliest available opportunity, and if known to the complaining party at or before the trial and if no objection be made in the trial court, will be deemed to be waived.
3. Interest of the trial judge does not render the judgment void hut merely voidable.
(Day, Allen and Matthias JJ., concur.)